Exhibit 10.1

 

FINAL FORM

 

Subscription/BACKSTOP Agreement

 

This SUBSCRIPTION/BACKSTOP AGREEMENT (this “Subscription Agreement”) is entered
into this 13th day of January, 2020, by and between Mudrick Capital Acquisition
Corporation, a Delaware corporation (the “Company”), and the undersigned
(“Subscriber” or “you”). Defined terms used but not otherwise defined herein
shall have the respective meanings ascribed thereto in the Purchase Agreement
(as defined below) at the time such agreement was executed on January 13, 2020.

 

WHEREAS, the Company and the other parties named therein entered into that
certain Purchase Agreement, dated as of January 13, 2020 (the “Purchase
Agreement”), pursuant to which the Company will acquire from Hycroft Mining
Corporation, a Delaware corporation (“Seller”), the Direct Subsidiary Equity
Interests and Other Assets, on the terms and subject to the conditions set forth
therein (the “Transaction”);

 



WHEREAS, in connection with the Transaction, Subscriber desires to subscribe for
and purchase from the Company up to a number of shares of the Company’s Class A
common stock, par value $0.0001 per share (the “Shares”), equal to the product
of (i) that percentage set forth on the signature page hereto (the “Pro Rata
Portion”) and (ii) 6,500,000 (the “Total Subscription”), for a purchase price of
$10.00 per Share, and the Company desires to issue and sell to Subscriber such
Shares in consideration of the payment of the applicable purchase price by or on
behalf of Subscriber to the Company on or prior to the Closing (as defined
below);

 

WHEREAS, in connection with the Transaction and in consideration for Subscriber
entering into this Subscription Agreement, the Company desires to issue to
Subscriber a number of redeemable warrants to purchase Shares (the “Warrants”),
equal to the product of (i) the Pro Rata Portion and (ii) 3,250,000, at the
Closing; and

 

WHEREAS, (a) prior to the Closing, the Company may enter into subscription
agreements or other instruments pursuant to which the Company agrees to issue
and sell Shares to Third-Party Private Investors (“PIPE Shares”) and/or (b) in
connection with the Closing, the cash remaining in the Trust Account following
the satisfaction of the Parent Stockholder Redemptions may exceed $10,000,000
(such excess, divided by $10.00 and rounded down to the nearest whole number,
the “Excess Shares”), in which case such PIPE Shares and such Excess Shares
shall reduce the number of Shares to be purchased by Subscriber, based on its
Pro Rata Portion.

  

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

 

1.           Subscription and Issuance.

 

1.1          Subject to the terms and conditions hereof, Subscriber hereby
agrees to subscribe for and purchase, and the Company hereby agrees to issue and
sell to Subscriber, upon the payment of the applicable purchase price (subject
to adjustment as described below), a number of Shares equal to the product of
(i) the Pro Rata Portion and (ii) (A) the Total Subscription, minus (B) the sum
of the number of PIPE Shares, if any, and the number of Excess Shares, if any,
(such subscription and issuance, the “Subscription”).

 



 



 

 

 

1.2           Subject to the terms and conditions hereof, the Company hereby
agrees to issue to Subscriber a number of Warrants equal to the product of (i)
the Pro Rata Portion and (ii) 3,250,000 (the “Warrant Issuance”) at the Closing.
The terms of the Warrants shall be substantially identical to the terms of the
Company’s Private Placement Warrants (as defined in that certain Warrant
Agreement, dated as of February 7, 2018, by and between the Company and
Continental Stock Transfer & Trust Company, as warrant agent).

 

2.           Representations, Warranties and Agreements.

 

2.1         Subscriber’s Representations, Warranties and Agreements. To induce
the Company to issue the Shares and Warrants to Subscriber, Subscriber hereby
represents and warrants to the Company and agrees with the Company as follows:

 

2.1.1        If Subscriber is not an individual, Subscriber has been duly formed
or incorporated and is validly existing in good standing under the laws of its
jurisdiction of incorporation or formation, with power and authority to enter
into, deliver and perform its obligations under this Subscription Agreement. If
Subscriber is an individual, Subscriber has the authority to enter into, deliver
and perform its obligations under this Subscription Agreement.

 

2.1.2        If Subscriber is not an individual, this Subscription Agreement has
been duly authorized, executed and delivered by Subscriber. If Subscriber is an
individual, the signature on this Subscription Agreement is genuine, and
Subscriber has legal competence and capacity to execute the same. This
Subscription Agreement is enforceable against Subscriber in accordance with its
terms, except as may be limited or otherwise affected by (i) bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other laws
relating to or affecting the rights of creditors generally, and (ii) principles
of equity, whether considered at law or equity.

 

2.1.3        The execution, delivery and performance by Subscriber of this
Subscription Agreement and the consummation of the transactions contemplated
herein will not (i) conflict with or result in a breach or violation of any of
the terms or provisions of, or constitute a default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any of the
property or assets of Subscriber or any of its subsidiaries pursuant to the
terms of any indenture, mortgage, deed of trust, loan agreement, lease, license
or other agreement or instrument to which Subscriber or any of its subsidiaries
is a party or by which Subscriber or any of its subsidiaries is bound or to
which any of the property or assets of Subscriber or any of its subsidiaries is
subject, which would reasonably be expected to have a material adverse effect on
the business, properties, financial condition, stockholders’ equity or results
of operations of Subscriber and its subsidiaries, taken as a whole (a
“Subscriber Material Adverse Effect”) or materially affect the legal authority
of Subscriber to comply in all material respects with the terms of this
Subscription Agreement; (ii) if Subscriber is not an individual, result in any
violation of the provisions of the organizational documents of Subscriber or any
of its subsidiaries; or (iii) result in any violation of any statute or any
judgment, order, rule or regulation of any court or governmental agency or body,
domestic or foreign, having jurisdiction over Subscriber or any of its
subsidiaries or any of their respective properties that would reasonably be
expected to have a Subscriber Material Adverse Effect or materially affect the
legal authority of Subscriber to comply in all material respects with this
Subscription Agreement.

 



2

 

 



2.1.4        Subscriber is an “accredited investor” (within the meaning of Rule
501(a) under the Securities Act of 1933, as amended (the “Securities Act”))
satisfying the applicable requirements set forth on Schedule A, (ii) is
acquiring the Shares and Warrants only for its own account and not for the
account of others, or if Subscriber is subscribing for the Shares or Warrants as
a fiduciary or agent for one or more investor accounts, each owner of such
account is an accredited investor and Subscriber has full investment discretion
with respect to each such account, and the full power and authority to make the
acknowledgements, representations and agreements herein on behalf of each owner
of each such account, and (iii) is not acquiring the Shares or Warrants with a
view to, or for offer or sale in connection with, any distribution thereof in
violation of the Securities Act (and shall provide the requested information on
Schedule A following the signature page hereto). Subscriber is not an entity
formed for the specific purpose of acquiring the Shares or Warrants.

 

2.1.5        Subscriber understands that the Shares and Warrants are being
offered in a transaction not involving any public offering within the meaning of
the Securities Act and that the Shares and Warrants have not been registered
under the Securities Act. Subscriber understands that the Shares and Warrants
may not be resold, transferred, pledged or otherwise disposed of by Subscriber
absent an effective registration statement under the Securities Act, except (i)
to the Company or a subsidiary thereof, (ii) to non-U.S. persons pursuant to
offers and sales that occur outside the United States within the meaning of
Regulation S under the Securities Act or (iii) pursuant to another applicable
exemption from the registration requirements of the Securities Act, and that any
certificates representing the Shares or Warrants shall contain a legend to such
effect. Subscriber acknowledges that the Shares and Warrants will not be
eligible for resale pursuant to Rule 144A promulgated under the Securities Act.
Subscriber understands and agrees that the Shares and Warrants will be subject
to transfer restrictions and, as a result of these transfer restrictions,
Subscriber may not be able to readily resell the Shares or Warrants and may be
required to bear the financial risk of an investment in the Shares and Warrants
for an indefinite period of time. Subscriber understands that it has been
advised to consult legal counsel prior to making any offer, resale, pledge or
transfer of any of the Shares or Warrants.

 

2.1.6        Subscriber understands and agrees that Subscriber is purchasing the
Shares and Warrants directly from the Company. Subscriber further acknowledges
that there have been no representations, warranties, covenants and agreements
made to Subscriber by the Company or any of its officers or directors, expressly
or by implication, other than those representations, warranties, covenants and
agreements included in this Subscription Agreement.

 

2.1.7        Subscriber represents and warrants that its acquisition and holding
of the Shares and Warrants will not constitute or result in a non-exempt
prohibited transaction under Section 406 of the Employee Retirement Income
Security Act of 1974, as amended, Section 4975 of the Internal Revenue Code of
1986, as amended, or any applicable similar law.

 



3

 

 

2.1.8        In making its decision to purchase the Shares and Warrants,
Subscriber represents that it has relied solely upon independent investigation
made by Subscriber. Subscriber represents that it has reviewed presentations or
other marketing materials (each, together with amendments or supplements
thereto, a “Memorandum” and collectively, the “Memoranda”) describing the
Company (including the business of the Seller) and acknowledges and agrees that
Subscriber has received such information as Subscriber deems necessary in order
to make an investment decision with respect to the Shares and Warrants,
including with respect to the Company and the Transaction. Subscriber represents
and agrees that Subscriber and Subscriber’s professional advisor(s), if any,
have had the full opportunity to visit Seller’s mine site, to ask such
questions, receive such answers and obtain such information as Subscriber and
such Subscriber’s professional advisor(s), if any, have deemed necessary to make
an investment decision with respect to the Shares and Warrants and no statement
of printed material which is contrary to the Memoranda has been made or given to
Subscriber by or on behalf of the Company.

 

2.1.9        Subscriber became aware of this offering of the Shares and Warrants
solely by means of direct contact from BMO Capital Markets Corp., as placement
agent (the “Placement Agent”), or directly from the Company as a result of a
pre-existing, substantive relationship with the Company, and the Shares and
Warrants were offered to Subscriber solely by direct contact between Subscriber
and the Placement Agent or the Company. Subscriber did not become aware of this
offering of the Shares and Warrants, nor were the Shares and Warrants offered to
Subscriber, by any other means. Subscriber acknowledges that the Company
represents and warrants that the Shares and Warrants (i) were not offered by any
form of general solicitation or general advertising and (ii) are not being
offered in a manner involving a public offering under, or in a distribution in
violation of, the Securities Act, or any state securities laws. Subscriber
acknowledges that it is not relying upon, and has not relied upon, any
statement, representation or warranty made by any person, including, without
limitation, the Placement Agent, except for the statements, representations and
warranties contained in the private placement documentation.

 

2.1.10      Subscriber acknowledges that it is aware that there are substantial
risks incident to the purchase and ownership of the Shares and Warrants.
Subscriber has such knowledge and experience in financial and business matters
as to be capable of evaluating the merits and risks of an investment in the
Shares and Warrants, and Subscriber has sought such accounting, legal and tax
advice as Subscriber has considered necessary to make an informed investment
decision.

 

2.1.11      Alone, or together with any professional advisor(s), Subscriber
represents and acknowledges that Subscriber has adequately analyzed and fully
considered the risks of an investment in the Shares and Warrants and determined
that the Shares and Warrants are a suitable investment for Subscriber and that
Subscriber is able at this time and in the foreseeable future to bear the
economic risk of a total loss of Subscriber’s investment in the Company.
Subscriber acknowledges specifically that a possibility of total loss exists.

 

2.1.12      Subscriber understands and agrees that no federal or state agency
has passed upon or endorsed the merits of the offering of the Shares or Warrants
or made any findings or determination as to the fairness of this investment.

 



4

 

 

2.1.13      Subscriber represents and warrants that Subscriber is not (i) a
person or entity named on the List of Specially Designated Nationals and Blocked
Persons administered by the U.S. Treasury Department’s Office of Foreign Assets
Control (“OFAC”) or in any Executive Order issued by the President of the United
States and administered by OFAC (“OFAC List”), or a person or entity prohibited
by any OFAC sanctions program, (ii) a Designated National as defined in the
Cuban Assets Control Regulations, 31 C.F.R. Part 515, or (iii) a non-U.S. shell
bank or providing banking services indirectly to a non-U.S. shell bank
(collectively, a “Prohibited Investor”). Subscriber agrees to provide law
enforcement agencies, if requested thereby, such records as required by
applicable law, provided that Subscriber is permitted to do so under applicable
law. Subscriber represents that if it is a financial institution subject to the
Bank Secrecy Act (31 U.S.C. Section 5311 et seq.) (the “BSA”), as amended by the
USA PATRIOT Act of 2001 (the “PATRIOT Act”), and its implementing regulations
(collectively, the “BSA/PATRIOT Act”), that Subscriber maintains policies and
procedures reasonably designed to comply with applicable obligations under the
BSA/PATRIOT Act. Subscriber also represents that, to the extent required, it
maintains policies and procedures reasonably designed for the screening of its
investors against the OFAC sanctions programs, including the OFAC List.
Subscriber further represents and warrants that, to the extent required, it
maintains policies and procedures reasonably designed to ensure that the funds
held by Subscriber and used to purchase the Shares and Warrants were legally
derived.

 

2.1.14      Subscriber has, and at the Closing will have, sufficient funds to
pay the applicable purchase price pursuant to Section 3.1.

 

2.1.15      Subscriber represents that no disqualifying event described in Rule
506(d)(1)(i-viii) of the Securities Act (a “Disqualification Event”) is
applicable to Subscriber or any of its Rule 506(d) Related Parties (as defined
below), except, if applicable, for a Disqualification Event as to which Rule
506(d)(2)(ii) or (iii) or (d)(3) is applicable. Subscriber hereby agrees that it
shall notify the Company promptly in writing in the event a Disqualification
Event becomes applicable to Subscriber or any of its Rule 506(d) Related
Parties, except, if applicable, for a Disqualification Event as to which Rule
506(d)(2)(ii) or (iii) or (d)(3) is applicable. For purposes of this Section
2.1.15, “Rule 506(d) Related Party” shall mean a person or entity that is a
beneficial owner of Subscriber’s securities for purposes of Rule 506(d) of the
Securities Act.

 

2.2         Company’s Representations, Warranties and Agreements. To induce
Subscriber to purchase the Shares and Warrants, the Company hereby represents
and warrants to Subscriber and agrees with Subscriber as follows:

 

2.2.1        The Company has been duly incorporated and is validly existing as a
corporation in good standing under the Delaware General Corporation Law
(“DGCL”), with corporate power and authority to own, lease and operate its
properties and conduct its business as presently conducted and to enter into,
deliver and perform its obligations under this Subscription Agreement.

 

2.2.2        The Shares and Warrants have been duly authorized and the Shares
and Warrants will not have been authorized in violation of or subject to any
preemptive or similar rights created under the Company’s amended and restated
certificate of incorporation or under the DGCL.

 



5

 

 

2.2.3        This Subscription Agreement has been duly authorized, executed and
delivered by the Company and is enforceable against it in accordance with its
terms, except as may be limited or otherwise affected by (i) bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other laws
relating to or affecting the rights of creditors generally, and (ii) principles
of equity, whether considered at law or equity.

 

2.2.4        The execution, delivery and performance of this Subscription
Agreement (including compliance by the Company with all of the provisions
hereof), issuance and sale of the Shares and Warrants and the consummation of
the certain other transactions contemplated herein will not (i) conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any of the property or assets of the Company pursuant
to the terms of any indenture, mortgage, deed of trust, loan agreement, lease,
license or other agreement or instrument to which the Company is a party or by
which the Company is bound or to which any of the property or assets of the
Company is subject, which would reasonably be expected to have a material
adverse effect on the business, properties, financial condition, stockholders’
equity or results of operations of the Company (a “Material Adverse Effect”) or
materially affect the validity of the Shares or Warrants or the legal authority
of the Company to comply in all material respects with the terms of this
Subscription Agreement; (ii) result in any violation of the provisions of the
organizational documents of the Company; or (iii) result in any violation of any
statute or any judgment, order, rule or regulation of any court or governmental
agency or body, domestic or foreign, having jurisdiction over the Company or any
of its properties that would reasonably be expected to have a Material Adverse
Effect or materially affect the validity of the Shares or Warrants or the legal
authority of the Company to comply in all material respects with this
Subscription Agreement.

 

2.2.5        Neither the Company, nor any person acting on its or their behalf
has, directly or indirectly, made any offers or sales of any Company security or
solicited any offers to buy any security, under circumstances that would
adversely affect reliance by the Company on Section 4(a)(2) of the Securities
Act for the exemption from registration for the transactions contemplated hereby
or would require registration of the Shares or Warrants under the Securities
Act.

 

2.2.6        Neither the Company nor any person acting on its behalf has
conducted any general solicitation or general advertising (as those terms are
used in Regulation D of the Securities Act) in connection with the offer or sale
of any of the Shares or Warrants.

 

2.2.7        The Company has provided Subscriber an opportunity to ask questions
regarding the Company and made available to Subscriber all the information
reasonably available to the Company that Subscriber has requested for deciding
whether to acquire the Shares and Warrants.

 

2.2.8        No Disqualification Event is applicable to the Company or, to the
Company’s knowledge, any Company Covered Person (as defined below), except for a
Disqualification Event as to which Rule 506(d)(2)(ii-iv) or (d)(3) of the
Securities Act is applicable. The Company has complied, to the extent
applicable, with any disclosure obligations under Rule 506(e) under the
Securities Act. “Company Covered Person” means, with respect to the Company as
an “issuer” for purposes of Rule 506 of the Securities Act, any Person listed in
the first paragraph of Rule 506(d)(1) of the Securities Act.

 



6

 

 

2.2.9        The Shares and Warrants shall contain a legend to the effect that
they may not be resold, transferred, pledged or otherwise disposed of by
Subscriber absent an effective registration statement under the Securities Act,
except (i) to the Company or a subsidiary thereof, (ii) to non-U.S. persons
pursuant to offers and sales that occur outside the United States within the
meaning of Regulation S under the Securities Act or (iii) pursuant to another
applicable exemption from the registration requirements of the Securities Act.

 

3.           Settlement Date and Delivery.

 

3.1        Closing. The closing of the Subscription and the Warrant Issuance
contemplated hereby (the “Closing”) are contingent upon the substantially
concurrent consummation of the Transaction; provided, for the avoidance of
doubt, that the Warrant Issuance shall be consummated substantially concurrently
with the consummation of the Transaction even if no Shares are to be issued to
Subscriber at the Closing in accordance with the calculations set forth in
Section 1 due to the existence of PIPE Shares and Excess Shares equal to or in
excess of the Total Subscription. The Closing shall occur on the closing date of
the Transaction. Upon not less than three (3) business days’ written notice from
(or on behalf of) the Company to Subscriber (the “Closing Notice”) that the
Company reasonably expects all conditions to the closing of the Transaction to
be satisfied on a date that is not less than three (3) business days from the
date of the Closing Notice, Subscriber shall deliver to the Company on the
closing date of the Transaction (the “Closing Date”), which shall be no earlier
than the date specified in the Closing Notice, the applicable purchase price for
the Shares by wire transfer of United States dollars in immediately available
funds to the account specified by the Company in the Closing Notice against
delivery by the Company to Subscriber of the Shares in book entry form.

  

3.2         Conditions to Closing.

 

The Closing shall be subject to the conditions that, on the Closing Date:

 

3.2.1        No suspension of the qualification of the Shares or Warrants for
offering or sale or trading in any jurisdiction, or initiation or threatening of
any proceedings for any of such purposes, shall have occurred.

 

3.2.2        All representations and warranties of the Company and Subscriber
contained in this Subscription Agreement shall be true and correct in all
material respects as of the Closing Date, and consummation of the Closing shall
constitute a reaffirmation by Subscriber of each of the representations,
warranties and agreements contained in this Subscription Agreement as of the
Closing Date.

 

3.2.3        No governmental authority shall have enacted, issued, promulgated,
enforced or entered any judgment, order, rule or regulation (whether temporary,
preliminary or permanent) which is then in effect and has the effect of making
consummation of the transactions contemplated hereby illegal or otherwise
preventing or prohibiting consummation of the transactions contemplated hereby.

 



7

 

 

3.2.4        All conditions precedent to the consummation of the Transaction set
forth in the Purchase Agreement shall have been satisfied or waived (other than
those conditions that may only be satisfied at the consummation of the
Transaction, but subject to satisfaction of such conditions as of the
consummation of the Transaction).

 

3.2.5        All specified waiting periods under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended shall have expired or been terminated.

 

3.2.6        The conditions set forth in Sections 6.1 (other than Sections
6.1(a) (solely as such condition relates to clauses (v) and (vi) of the
definition of “Parent Stockholder Matters”), 6.1(b) and 6.1(f)), 6.2(c), 6.2(d),
6.2(e), 6.2(f), 6.3(c) and 6.3(e) of the Purchase Agreement shall have been
satisfied.

 

3.2.7        No amendment, waiver or modification of the provisions of the
Purchase Agreement (since the time such agreement was executed on January 13,
2020) that would reasonably be expected to be material and adverse to the
interests of Subscriber have been made without Subscriber’s written consent (it
being understood that, without limitation, any amendment of the provisions of
the Purchase Agreement specified in Section 3.2.6 of this Subscription Agreement
(or any defined terms used in connection with such provisions), any amendment or
waiver of compliance with Section 5.27 of the Purchase Agreement or any
amendment to reduce the aggregate purchase price or change the form of
consideration payable pursuant to the Purchase Agreement shall be deemed
material and adverse to the interests of Subscriber).

 

4.           Termination. This Subscription Agreement shall terminate and be
void and of no further force and effect, and all rights and obligations of the
parties hereunder shall terminate without any further liability on the part of
any party in respect thereof, upon the earlier to occur of (i) such date and
time as the Purchase Agreement is terminated in accordance with its terms, (ii)
upon the mutual written agreement of each of the parties hereto to terminate
this Subscription Agreement or (iii) if any of the conditions to Closing set
forth in Section 3.2 of this Subscription Agreement are not satisfied on or
prior to the Closing and, as a result thereof, the transactions contemplated by
this Subscription Agreement are not consummated at the Closing; provided, that
nothing herein will relieve any party from liability for any willful breach
hereof prior to the time of termination, and each party will be entitled to any
remedies at law or in equity to recover losses, liabilities or damages arising
from such breach. The Company shall promptly notify Subscriber of the
termination of the Purchase Agreement promptly after the termination of such
agreement.

 

5.           Miscellaneous.

 

5.1         Further Assurances. At the Closing, the parties hereto shall execute
and deliver such additional documents and take such additional actions as the
parties reasonably may deem to be practical and necessary in order to consummate
the Subscription and the Warrant Issuance as contemplated by this Subscription
Agreement.

 

5.1.1        Subscriber acknowledges that the Company and others will rely on
the acknowledgments, understandings, agreements, representations and warranties
contained in this Subscription Agreement. Prior to the Closing, Subscriber
agrees to promptly notify the Company if any of the acknowledgments,
understandings, agreements, representations and warranties set forth herein are
no longer accurate in all material respects.

 



8

 

 

5.1.2        The Company is entitled to rely upon this Subscription Agreement
and is irrevocably authorized to produce this Subscription Agreement or a copy
hereof to any interested party in any administrative or legal proceeding or
official inquiry with respect to the matters covered hereby.

 

5.1.3        The Company may request from Subscriber such additional information
as the Company may deem necessary to evaluate the eligibility of Subscriber to
acquire the Shares and Warrants, and Subscriber shall provide such information
as may be reasonably requested, to the extent readily available and to the
extent consistent with its internal policies and procedures.

 

5.1.4        Except for the fees and expenses of counsel to the Subscriber
(which shall be paid by the Company), Subscriber shall pay all of its own
expenses in connection with this Subscription Agreement and the transactions
contemplated herein.

 

5.2         Notices. Any notice or communication required or permitted hereunder
shall be in writing and either delivered personally, emailed or sent by
overnight mail via a reputable overnight carrier, or sent by certified or
registered mail, postage prepaid, and shall be deemed to be given and received
(i) when so delivered personally, (ii) when sent, with no mail undeliverable or
other rejection notice, if sent by email, or (iii) three (3) business days after
the date of mailing to the address below or to such other address or addresses
as such person may hereafter designate by notice given hereunder:

 

(i)           if to Subscriber, to such address or addresses set forth on the
signature page hereto;

 

(ii)          if to the Company, to:

 

Mudrick Capital Acquisition Corporation

527 Madison Avenue, 6th Floor



New York, NY 10022



Attention: John O’Callaghan



Telephone: (646) 747-9500



Email: JOCallaghan@mudrickcapital.com

 

with a required copy to (which copy shall not constitute notice):

 

Weil, Gotshal & Manges LLP



767 Fifth Avenue



New York, NY 10153



Attention: Jackie Cohen



Email: jackie.cohen@weil.com

 



and

 



9

 



 

Neal, Gerber & Eisenberg LLP



2 N. LaSalle Street, Suite 1700



Chicago, IL 60602



Attention: David S. Stone



Email: dstone@nge.com

 

5.3           Entire Agreement. This Subscription Agreement constitutes the
entire agreement, and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, among the parties, with
respect to the subject matter hereof. This Subscription Agreement shall not
confer rights or remedies upon any person other than the parties hereto and
their respective successors and assigns.

 

5.4           Modifications and Amendments. This Subscription Agreement may not
be modified, waived or terminated except by an instrument in writing, signed by
the party against whom enforcement of such modification, waiver, or termination
is sought.

 

5.5           Waivers and Consents. The terms and provisions of this
Subscription Agreement may be waived, or consent for the departure therefrom
granted, only by a written document executed by the party entitled to the
benefits of such terms or provisions. No such waiver or consent shall be deemed
to be or shall constitute a waiver or consent with respect to any other terms or
provisions of this Subscription Agreement, whether or not similar. Each such
waiver or consent shall be effective only in the specific instance and for the
purpose for which it was given, and shall not constitute a continuing waiver or
consent.

 

5.6           Assignment. Neither this Subscription Agreement nor any rights
that may accrue to Subscriber hereunder (other than the Shares, if any, and
Warrants acquired hereunder) may be transferred or assigned; provided, however,
that Subscriber may transfer and assign part or all of its rights and
obligations under this Subscription Agreement to any of Subscriber’s affiliates
or subsidiaries or to any fund or investment account managed by (i) Subscriber,
(ii) the same management company that manages Subscriber or (iii) any affiliate
of Subscriber or the management company that manages Subscriber, in each case so
long as such assignee signs a written joinder in a form reasonably acceptable to
the Company agreeing to be bound by the terms of this Subscription Agreement.

 

5.7           Benefit. Except as otherwise provided herein, this Subscription
Agreement shall be binding upon, and inure to the benefit of the parties hereto
and their heirs, executors, administrators, successors, legal representatives,
and permitted assigns, and the agreements, representations, warranties,
covenants and acknowledgments contained herein shall be deemed to be made by,
and be binding upon, such heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

5.8           Governing Law. This Subscription Agreement, and any claim or cause
of action hereunder based upon, arising out of or related to this Subscription
Agreement (whether based on law, in equity, in contract, in tort or any other
theory) or the negotiation, execution, performance or enforcement of this
Subscription Agreement, shall be governed by and construed in accordance with
the Laws of the State of Delaware, without giving effect to the principles of
conflicts of law thereof.

 



10

 

 

5.9           Consent to Jurisdiction; Waiver of Jury Trial. Each of the parties
irrevocably consents to the exclusive jurisdiction and venue of the Court of
Chancery of the State of Delaware, provided, that if subject matter jurisdiction
over the matter that is the subject of the legal proceeding is vested
exclusively in the U.S. federal courts, such legal proceeding shall be heard in
the U.S. District Court for the District of Delaware (together with the Court of
Chancery of the State of Delaware, “Chosen Courts”), in connection with any
matter based upon or arising out of this Subscription Agreement and each other
document executed in connection with the Transaction, and the consummation
thereof, agrees that process may be served upon them in any manner authorized by
the Laws of the State of Delaware for such persons and waives and covenants not
to assert or plead any objection which they might otherwise have to such manner
of service of process. Each party may do so only if he, she or it hereby waives,
and shall not assert as a defense in any legal dispute, that (i) such person is
not personally subject to the jurisdiction of the Chosen Courts for any reason,
(ii) such legal proceeding may not be brought or is not maintainable in the
Chosen Courts, (iii) such person’s property is exempt or immune from execution,
(iv) such legal proceeding is brought in an inconvenient forum or (v) the venue
of such legal proceeding is improper. Each party hereby agrees not to commence
or prosecute any such action, claim, cause of action or suit other than before
the Chosen Courts, nor to make any motion or take any other action seeking or
intending to cause the transfer or removal of any such action, claim, cause of
action or suit to any court other than the Chosen Courts, whether on the grounds
of inconvenient forum or otherwise. Each Party hereby consents to service of
process in any such proceeding in any manner permitted by Delaware law, and
further consents to service of process by nationally recognized overnight
courier service guaranteeing overnight delivery, or by registered or certified
mail, return receipt requested, at its address specified pursuant to Section
5.2. Notwithstanding the foregoing in this Section 5.9, a party may commence any
action, claim, cause of action or suit in a court other than the Chosen Courts
solely for the purpose of enforcing an order or judgment issued by the Chosen
Courts. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE WAIVED,
EACH OF THE PARTIES MAY DO SO ONLY IF HE, SHE OR IT IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT TO TRIAL BY JURY ON ANY CLAIMS OR COUNTERCLAIMS
ASSERTED IN ANY LEGAL DISPUTE RELATING TO THIS AGREEMENT AND EACH OTHER DOCUMENT
EXECUTED IN CONNECTION WITH THE TRANSACTION, AND THE CONSUMMATION THEREOF, AND
FOR ANY COUNTERCLAIM RELATING THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING. IF THE SUBJECT MATTER OF ANY SUCH LEGAL DISPUTE IS ONE IN
WHICH THE WAIVER OF JURY TRIAL IS PROHIBITED, NO PARTY SHALL ASSERT IN SUCH
LEGAL DISPUTE A NONCOMPULSORY COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND EACH OTHER DOCUMENT EXECUTED IN CONNECTION WITH THE TRANSACTION,
AND THE CONSUMMATION THEREOF. FURTHERMORE, NO PARTY SHALL SEEK TO CONSOLIDATE
ANY SUCH LEGAL DISPUTE WITH A SEPARATE ACTION OR OTHER LEGAL PROCEEDING IN WHICH
A JURY TRIAL CANNOT BE WAIVED.

 

5.10         Severability. If any provision of this Subscription Agreement shall
be invalid, illegal or unenforceable, the validity, legality or enforceability
of the remaining provisions of this Subscription Agreement shall not in any way
be affected or impaired thereby and shall continue in full force and effect.

 



11

 

 

5.11         No Waiver of Rights, Powers and Remedies. No failure or delay by a
party hereto in exercising any right, power or remedy under this Subscription
Agreement, and no course of dealing between the parties hereto, shall operate as
a waiver of any such right, power or remedy of such party. No single or partial
exercise of any right, power or remedy under this Subscription Agreement by a
party hereto, nor any abandonment or discontinuance of steps to enforce any such
right, power or remedy, shall preclude such party from any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder.
The election of any remedy by a party hereto shall not constitute a waiver of
the right of such party to pursue other available remedies. No notice to or
demand on a party not expressly required under this Subscription Agreement shall
entitle the party receiving such notice or demand to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of the party giving such notice or demand to any other or further action in any
circumstances without such notice or demand.

 

5.12         Survival of Representations and Warranties. All representations and
warranties made by the parties hereto in this Subscription Agreement or in any
other agreement, certificate or instrument provided for or contemplated hereby,
shall survive the execution and delivery hereof and any investigations made by
or on behalf of the parties.

 

5.13         No Broker or Finder. Each of the parties hereto represents and
warrants to the other that no broker, finder or other financial consultant has
acted on its behalf in connection with this Subscription Agreement or the
transactions contemplated hereby in such a way as to create any liability on the
other. Each of the parties hereto agrees to indemnify and save the other
harmless from any claim or demand for commission or other compensation by any
broker, finder, financial consultant or similar agent claiming to have been
employed by or on behalf of such party and to bear the cost of legal expenses
incurred in defending against any such claim.

 

5.14         Headings and Captions. The headings and captions of the various
subdivisions of this Subscription Agreement are for convenience of reference
only and shall in no way modify or affect the meaning or construction of any of
the terms or provisions hereof.

 

5.15         Counterparts. This Subscription Agreement may be executed in one or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or any other form of electronic delivery,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such signature page were an original thereof.

 

5.16         Construction. The words “include,” “includes,” and “including” will
be deemed to be followed by “without limitation.” Pronouns in masculine,
feminine, and neuter genders will be construed to include any other gender, and
words in the singular form will be construed to include the plural and vice
versa, unless the context otherwise requires. The words “this Subscription
Agreement,” “herein,” “hereof,” “hereby,” “hereunder,” and words of similar
import refer to this Subscription Agreement as a whole and not to any particular
subdivision unless expressly so limited. The parties hereto intend that each
representation, warranty, and covenant contained herein will have independent
significance. If any party hereto has breached any representation, warranty, or
covenant contained herein in any respect, the fact that there exists another
representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which such party hereto has
not breached will not detract from or mitigate the fact that such party hereto
is in breach of the first representation, warranty, or covenant.

 



12

 

 

5.17         Mutual Drafting. This Subscription Agreement is the joint product
of Subscriber and the Company and each provision hereof has been subject to the
mutual consultation, negotiation and agreement of such parties and shall not be
construed for or against any party hereto.

 

6.           Disclosure. Subscriber hereby acknowledges that the terms of this
Subscription Agreement will be disclosed by the Company in a Current Report on
Form 8-K filed with the U.S. Securities and Exchange Commission on or around the
date hereof, and a form of this Subscription Agreement will be filed with the
Securities and Exchange Commission as an exhibit thereto.

 

7.           Trust Account Waiver. Subscriber acknowledges that the Company is a
blank check company with the powers and privileges to effect a merger, asset
acquisition, reorganization or similar business combination involving the
Company and one or more businesses or assets. Subscriber further acknowledges
that, as described in the Company’s prospectus relating to its initial public
offering dated February 12, 2018 (the “Prospectus”) available at www.sec.gov,
substantially all of the Company’s assets consist of the cash proceeds of
Company’s initial public offering and private placements of its securities, and
substantially all of those proceeds have been deposited in a trust account (the
“Trust Account”) for the benefit of Company, its public shareholders and the
underwriters of Company’s initial public offering. Except with respect to
interest earned on the funds held in the Trust Account that may be released to
Company to pay its tax obligations, if any, the cash in the Trust Account may be
disbursed only for the purposes set forth in the Prospectus. For and in
consideration of the Company entering into this Subscription Agreement, the
receipt and sufficiency of which are hereby acknowledged, Subscriber, on behalf
of itself and its Representatives, hereby irrevocably waives any and all right,
title and interest, or any claim of any kind they have or may have in the
future, in or to any monies held in the Trust Account, and agrees not to seek
recourse against the Trust Account as a result of, or arising out of, this
Subscription Agreement.

 

[Signature Page Follows]

 



13

 

 

IN WITNESS WHEREOF, each of the Company and Subscriber has executed or caused
this Subscription Agreement to be executed by its duly authorized representative
as of the date set forth below.

 

  MUDRICK CAPITAL ACQUISITION CORPORATION   By:
                                      Name:   Title:

 



14

 

 



 



SUBSCRIBER:           Signature of Subscriber:   Signature of Joint Subscriber,
if applicable:       By:
                                                                                            
  By:
                                                                                       
Name:   Name: Title:     Title:             Date: January [●], 2020            
    Name of Subscriber:   Name of Joint Subscriber, if applicable:            
(Please print.  Please indicate name and capacity of person signing above)   
(Please Print.  Please indicate name and capacity of person signing above)      
            Name in which securities are to be registered     (if different from
the name of Subscriber listed directly above):           Email Address:        
        If there are joint investors, please check one:           ¨ Joint
Tenants with Rights of Survivorship           ¨ Tenants-in-Common          
¨ Community Property           Subscriber’s EIN:
 __________________________________________   Joint Subscriber’s EIN:
 ___________________________________       Business Address-Street:   Mailing
Address-Street (if different):                         City, State, Zip:   City,
State, Zip:



 



15

 

 





Attn:   Attn:       Telephone No.: ____________________________________________
  Telephone No.: ________________________________________ Facsimile No.:
_____________________________________________   Facsimile
No.:__________________________________________             Pro Rata Portion:    
      _________________________________    



 

Applicable Purchase Price (subject to adjustment pursuant to Section 1): $
                        .



 

You must pay the applicable purchase price by wire transfer of U.S. dollars in
immediately available funds to the account specified by the Company in the
Closing Notice.

 



16

 

 



SCHEDULE A
ELIGIBILITY REPRESENTATIONS OF SUBSCRIBER

 

INSTITUTIONAL ACCREDITED INVESTOR STATUS
(Please check the applicable subparagraphs):

 

1.¨    We are an “accredited investor” (within the meaning of Rule 501(a) under
the Securities Act) or an entity in which all of the equity holders are
accredited investors within the meaning of Rule 501(a) under the Securities Act,
and have marked and initialed the appropriate box on the following page
indicating the provision under which we qualify as an “accredited investor.”

 

2.¨    We are not a natural person.

 

*** AND ***

 

AFFILIATE STATUS

(Please check the applicable box)

 

SUBSCRIBER:

 

¨is:

 

¨

is not:

 

an “affiliate” (as defined in Rule 144 under the Securities Act) of the Company
or acting on behalf of an affiliate of the Company.

 

This page should be completed by Subscriber
and constitutes a part of the Subscription Agreement.

 



17

 

 

Rule 501(a), in relevant part, states that an “accredited investor” shall mean
any person who comes within any of the below listed categories, or who the
issuer reasonably believes comes within any of the below listed categories, at
the time of the sale of the securities to that person. Subscriber has indicated,
by marking and initialing the appropriate box below, the provision(s) below
which apply to Subscriber and under which Subscriber accordingly qualifies as an
“accredited investor.”

 

¨   Any bank, registered broker or dealer, insurance company, registered
investment company, business development company, or small business investment
company; any plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000; any employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974 if the investment decision is
made by a plan fiduciary, which is either a bank, savings and loan association,
insurance company, or registered investment adviser, or if the employee benefit
plan has total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are accredited investors;

 

¨   Any private business development company as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940;

 

¨   Any organization described in Section 501(c)(3) of the Internal Revenue
Code, corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the securities offered, with total
assets in excess of $5,000,000;

 

¨   Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

 

¨   Any natural person whose individual net worth, or joint net worth with that
person’s spouse, exceeds $1,000,000. For purposes of calculating a natural
person’s net worth: (i) the person’s primary residence shall not be included as
an asset; (ii)  indebtedness that is secured by the person’s primary residence,
up to the estimated fair market value of the primary residence at the time of
the sale of securities, shall not be included as a liability (except that if the
amount of such indebtedness outstanding at the time of sale of securities
exceeds the amount outstanding 60 days before such time, other than as a result
of the acquisition of the primary residence, the amount of such excess shall be
included as a liability); and (iii) indebtedness that is secured by the person’s
primary residence in excess of the estimated fair market value of the primary
residence at the time of the sale of securities shall be included as a
liability;

 

¨   Any natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with that person’s spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;

 



18

 

 

¨   Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person; or

 

¨   Any entity in which all of the equity owners are accredited investors
meeting one or more of the above tests.

 



19

 

